Case 9:19-cv-80961-RNS Document 13 Entered on FLSD Docket 08/23/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO: 9:19-CV-80961-RNS

  PAMELA PECK,

                 Plaintiff,

  v.

  WAL-MART STORES, INC.,

                 Defendant.


       STIPULATION OF WITHDRAWAL OF ARGUMENT RAISED IN DEFENDANT’S
            MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT AND
                 MOTION TO STRIKE IMMATERIAL ALLEGATIONS

          Defendant WAL-MART STORES, INC., by and through its undersigned counsel, hereby

  submits the following stipulation:

          On August 12, 2019, Walmart filed Defendant’s Motion to Dismiss Plaintiff’s Amended

  Complaint and Motion to Strike Immaterial Allegations, Along with Incorporated Memorandum

  of Law in Support Thereof (ECF 7; Motion), requesting (in part) Plaintiff’s pattern-or-practice

  allegations be stricken. See § II(D)(2), Motion. On August 16, 2019, this Court entered its Order

  Granting the Defendant’s Motion for Summary Judgment in Forbes v. Wal-Mart Stores, Inc., Case

  No. 17-81225-Civ-Scola (ECF 156; Order). In the Order, this Court commented the plaintiffs in

  Forbes may have been permitted to present evidence of pattern-or-practice discrimination. See

  Order at 15, § 3(B)(4). In light of the Forbes Order, Walmart has agreed to withdraw, without

  prejudice, its argument in § II(D)(2) of its Motion in the instant case.




                                                Page 1 of 3
Case 9:19-cv-80961-RNS Document 13 Entered on FLSD Docket 08/23/2019 Page 2 of 3




        Dated: August 23, 2019
                                    s/Scott A. Forman
                                    Scott A. Forman (FL Bar No. 0065950)
                                    Email: SForman@littler.com
                                    LITTLER MENDELSON, P.C.
                                    333 S.E. 2nd Avenue, Suite 2700
                                    Miami, FL 33131
                                    Telephone: 305.400.7511
                                    Facsimile: 305.603.2552

                                    Kimberly J. Doud (FL Bar No. 523771)
                                    Email: KDoud@littler.com
                                    Nancy A. Johnson (FL Bar No. 0597562)
                                    Email: NAJohnson@littler.com
                                    LITTLER MENDELSON, P.C.
                                    111 North Orange Avenue, Suite 1750
                                    Orlando, Florida 32801
                                    Telephone: (407) 393-2900
                                    Facsimile: (407) 393-2929

                                    Attorneys for Defendant Walmart Inc.




                                    Page 2 of 3
Case 9:19-cv-80961-RNS Document 13 Entered on FLSD Docket 08/23/2019 Page 3 of 3




                                     CERTIFICATION OF SERVICE

          I hereby certify that on this 23rd day of August, 2019, the foregoing was electronically

  filed with the Clerk of Court using CM/ECF, and the foregoing document is being served on all

  counsel of record identified on the attached Service List by operation of the Court’s electronic

  filing system.

                                                             /s/ Scott A. Forman
                                                             Scott A. Forman
                                           SERVICE LIST
   Counsel for Plaintiffs

   Lindsey Wagner, Esq.
   LWagner@scottwagnerlaw.com
   Cathleen Scott, Esq.
   CScott@scottwagnerlaw.com
   SCOTT WAGNER AND ASSOCIATES, P.A.
   Jupiter Gardens
   250 South Central Boulevard, Suite 104
   Jupiter, FL 33458

   Leslie M. Kroeger, Esq.
   LKroeger@cohenmilstein.com
   Diana L. Martin, Esq.
   DMartin@cohenmilstein.com
   Theodore Leopold, Esq.
   TLeopold@cohenmilstein.com
   COHEN MILSTEIN SELLERS & TOLL, PLLC
   2925 PGA Boulevard, Suite 200
   Palm Beach Gardens, FL 33410

   Joseph M. Sellers, Esq.
   JSellers@cohenmilstein.com
   Christine E. Webber, Esq.
   CWebber@cohenmilstein.com
   COHEN MILSTEIN SELLERS & TOLL, PLLC
   1100 New York Ave NW, Suite 500 West
   Washington, DC 20005


  FIRMWIDE:166206205.1 080000.1361



                                             Page 3 of 3
